Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 29 July 2020 for application number 16/942,641. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 20 are presented for examination.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the applications filed on 27 October 2016 (Provisional 62/413,973 and 62/413,977).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2020, 25 November 2020, 03 March 2021, 11 March 2021, and 26 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 – 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 recites “wherein the memory unit comprises a plurality of memory units …”  Based on the claim language, it is unclear how 1 memory unit comprises multiple memory units.  Claims 7 and 8 depend from claim 6 and are subsequently rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7, 9 – 15 and 17 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 7, 11, 15, 18, and 19 of U.S. Patent No. 10,732,866. Although the claims at issue are not identical, they are not patentably distinct from the claims in the conflicting application disclose the limitations required of the claims in the instant application.

Claims 1 – 7, 9 – 15 and 17 – 19 of the instant application are compared to claims 1 – 3, 5 – 7, 11, 15, 18, and 19 of U.S. Patent No. 10,732,866 in the following table:
Instant Application
U.S. Patent No. 10,732,866
A memory device comprising:
a memory unit configured to be reconfigured to operate as one of a memory and a computation unit based on at least one of a storage requirement or a computational requirement. (claim 1)
The memory device of claim 1, wherein the memory unit is further configured to be reconfigured to operate as both the memory and the computation unit as a hybrid memory-computation unit. (claim 2)







The memory device of claim 1, wherein the memory unit is configured to be controlled by a host configured to perform at least one of job partitioning for, data distribution to, data collection from, or job distribution to, the memory unit. (claim 4)

The memory device of claim 1, wherein the memory unit comprises DRAM. (claim 5)

The memory device of claim 1, wherein the memory unit comprises a plurality of memory units arranged in a scalable cluster architecture. (claim 6)

The memory device of claim 6, wherein a first memory unit from among the memory units is configured to perform a first 

A distributed computation system comprising:
a first memory unit; and
a second memory unit,
wherein each of the first and second memory units is configured to be reconfigured as one of a memory and a computation unit based on at least one of a storage requirement or a computational requirement. (claim 9)
The system of claim 9, wherein at least one of the first or second memory units is further configured to be reconfigured to operate as both the memory and the 

The system of claim 9, wherein the first memory unit is configured to perform at least a portion of a job according to a workflow, and to forward a remainder of the workflow to the second memory unit after completion of the at least the portion of the job. (claim 11)
















The system of claim 9, wherein the first and second memory units are configured to communicate with each other using an asynchronous communication protocol. (claim 12)

The system of claim 9, wherein the first memory unit is configured to perform a first job corresponding to a first request received by a host, and to provide a result of the first job to the host. (claim 13)





















The system of claim 13, wherein the second memory unit is configured to receive the result of the first job from the host. (claim 14)

The system of claim 13, wherein the second memory unit is configured to receive a second request from the host, and to be reconfigured according to at least one of the storage requirement or the computational 

















A method of controlling work flow in a distributed computation system, the method comprising: 

performing, by the first memory unit, at least a portion of the job according to the work flow; and
receiving, by a second memory unit, a remainder of the work flow,
wherein each of the first and second memory units is configured to be reconfigured to operate as one of a memory and a computation unit based on at least one of a storage requirement or a computational requirement of the workflow. (claim 17)
The method of claim 17, further comprising:
forwarding, by the first memory unit, the remainder of the workflow to the second memory unit. (claim 18)

The method of claim 17, further comprising:

receiving, by the second memory unit, the result and the remainder of the workflow from the host. (claim 19)



















a plurality of memory units, each of the memory units comprising a plurality of programmable memory cells,
wherein each of the memory units is configured to be reconfigured to operate as one of memory, as computation units, or as hybrid memory-computation units,
wherein the memory units are configured to be reconfigured to operate as memory, computation units, and hybrid memory-computation units based on at least one of a storage requirement or a computational requirement. (claim 1)



The processor of claim 1, wherein the memory units are configured to be controlled by a host configured to perform at least one of job partitioning for, data distribution to, data collection from, or job distribution to, the memory units. (claim 3)

The processor of claim 1, wherein each of the memory units comprises DRAM. (claim 5)

The processor of claim 1, wherein the plurality of memory units are arranged in a scalable cluster architecture. (claim 7)


The processor of claim 1, wherein the memory units configured as computation units are configurable configured to each 




A processor comprising:
a plurality of memory units, each of the memory units comprising a plurality of programmable memory cells,
wherein each of the memory units is configured to be reconfigured to operate as one of memory, as computation units, or as hybrid memory-computation units,
wherein the memory units are configured to be reconfigured to operate as memory, computation units, and hybrid memory-computation units based on at least one of a storage requirement or a computational requirement. (claim 1)




A method of controlling work flow in a distributed computation system comprising a plurality of memory units, the method comprising:
receiving a work flow comprising a job to be performed by one or more of the memory units, wherein the memory units are configured to operate as one of memory, as computation units, or as hybrid memory units and are configured to be reconfigured as a different one of the one of memory, computation units, and hybrid memory units based on at least one of a storage requirement or a computational requirement of the work flow;
performing by one of the memory units the job or a portion of the job according to the work flow; and
forwarding by the one of the memory units a remainder of the work flow to another 

The method of claim 11, wherein an asynchronous communications protocol is used to communicate between the memory units. (claim 15)


A method of controlling work flow in a distributed computation system comprising a plurality of memory units, the method comprising:
receiving a first request from a host to perform a first job by one of the memory units, wherein the memory units are configured to be reconfigured as one of memory, computation units, and hybrid memory units based on at least one of a storage requirement or a computational requirement corresponding to the first request:

providing a result of the first job to the host from the one of the memory units; and
receiving a second request from the host to perform a second job by another one of the memory units, wherein the memory units are configured to be reconfigured based on at least one of a storage requirement or a computational requirement corresponding to the second request. (claim 18)

The method of claim 18, wherein the another one of the memory units further receives from the host the result of the first job. (claim 19)

A method of controlling work flow in a distributed computation system comprising a plurality of memory units, the method comprising:
receiving a first request from a host to perform a first job by one of the memory 
performing the first job by the one of the memory units;
providing a result of the first job to the host from the one of the memory units; and
receiving a second request from the host to perform a second job by another one of the memory units, wherein the memory units are configured to be reconfigured based on at least one of a storage requirement or a computational requirement corresponding to the second request. (claim 18)

A method of controlling work flow in a distributed computation system comprising a plurality of memory units, the method comprising:

performing by one of the memory units the job or a portion of the job according to the work flow; and
forwarding by the one of the memory units a remainder of the work flow to another one of the memory units after completion of the job or the portion of the job. (claim 11)

A method of controlling work flow in a distributed computation system comprising a plurality of memory units, the method comprising:

performing the first job by the one of the memory units;
providing a result of the first job to the host from the one of the memory units; and
receiving a second request from the host to perform a second job by another one of the memory units, wherein the memory units are configured to be reconfigured based on at least one of a storage requirement or a computational requirement corresponding to the second request. (claim 18)
The method of claim 18, wherein the another one of the memory units further 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 5, 11, 13 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvounas et al. [hereafter as Carvounas], US Pub. No. 2009/0164789 A1 in view of Cutler [hereafter as Cutler], US Patent No. 4,068,305 and further in view of Ingram et al. [hereafter as Ingram], US Pub. No. 2007/0011409 A1.

As per claim 1, Carvounas discloses a memory device comprising:
a memory unit configured to operate as one of a memory [memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells)] and a computation unit based on at least one of a storage or a computational [memory component 102 can also comprise an optimized controller component 106 that can facilitate performing functions, tasks, and/or operations, associated with the memory component 102, and can facilitate enabling the memory device 300 to function as a slave to a processor component (e.g., processor component 108, as illustrated in FIG. 1 and described herein) to perform certain functions, tasks, and/or operations offloaded to the memory device 300 by the processor component] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023] [“Turning to FIG. 3, depicted is a diagram of a memory device 300 that can facilitate storage of data and performance of slave functions in accordance with an aspect of the disclosed subject matter. Memory device 300 can include a memory component 102 that can comprise a non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., random access memory (RAM)). The memory component 102 can receive information, including data, commands, and/or other information, which the memory component 102 can process (e.g., store data, execute commands, etc.). The memory component 102 can include a memory array(s) 104 (e.g., as illustrated in FIG. 1 and described herein) that can comprise a plurality of memory cells in which data can be stored. The memory component 102 can also comprise an optimized controller component 106 that can facilitate performing functions, tasks, and/or operations, associated with the memory component 102, and can facilitate enabling the memory device 300 to function as a slave to a processor component (e.g., processor component 108, as illustrated in FIG. 1 and described herein) to perform certain functions, tasks, and/or operations offloaded to the memory device 300 by the processor component. The memory component 102, memory array 104, and optimized controller component 106 each can be the same or similar as, and/or each can contain the same or similar functionality as, respective components more fully described herein, for example, with regard to system 100 and/or system 200.”] [para. 0053] [“Referring to FIG. 2, depicted is a block diagram of a system 200 that can facilitate employing a memory component as a slave associated with a host in accordance with an aspect of the disclosed subject matter. System 200 can comprise of a memory component 102 that can be utilized to store data, and can also be employed as a slave to a host 108. The memory component 102 can include a memory array 104 that can contain a plurality of memory cells, where each memory cell can store one or more bits of data. The memory component 102 can further contain an optimized controller component 106 that can facilitate performing tasks, functions, and/or operations related to the data associated with the memory component 102. The memory component 102 can be associated with a host 108 that can desire storing, retrieving, and/or utilizing data associated with the memory component 102. The memory component 102, memory array 104, optimized controller component 106, and host 108 each can be the same or similar as, and/or can comprise the same or similar respective functionality as, respective components, such as more fully described herein, for example, with regard to system 100.”] [para. 0038].

configured to be reconfigured based on at least one of a requirement and a requirement.
Cutler teaches computation [“A fully parallel, distributed logic associative processor, comprising a content-addressable memory having computational logic associated with each memory cell. The cells are arranged in a rectangular array, and logical operations may be performed between adjacent cells, or between the data being input to the machine, and the contents of a chosen word, or chosen words.”] [Abstract].
Carvounas and Cutler are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Carvounas with Cutler in order to modify Carvounas for “computation” as taught by Cutler.  One of ordinary skill in the art would be motivated to combine Carvounas with Cutler before the effective filing date of the claimed invention to improve a system by providing for the ability of a “fully parallel, distributed logic associative processor, comprising a content-addressable memory having computational logic associated with each memory cell…, and logical operations may be performed between adjacent cells, or between the data being input to the machine, and the contents of a chosen word, or chosen words.” [Cutler, Abstract].
However, Carvounas and Cutler do not explicitly disclose configured to be reconfigured based on at least one of a requirement and a requirement.
Ingram teaches wherein configured to be reconfigured based on at least one of a requirement and a requirement [“In this way, the issue of an instruction from the core 50 to the NOR memory 100 causes both the NOR memory 100 and the memory controller 80 to reconfigure to the required mode.”] [para. 0051].
Carvounas, Cutler, and Ingram are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Carvounas and Cutler with Ingram in order to modify Carvounas and Cutler where “wherein configured to be reconfigured based on at least one of a requirement and a requirement” as taught by Ingram.  One of ordinary skill in the art would be motivated to combine Carvounas and Cutler with Ingram before the effective filing date of the claimed invention to improve a system by providing for the ability where “the NOR memory … and the memory controller … to reconfigure to the required mode.” [Ingram, para. 0051].

Claim 9 is rejected with like reasoning as claim 1 above, except for the following remaining claim limitations:
a first memory unit; and
a second memory unit,
wherein each of the first and second memory units.
Carvounas discloses a first memory unit [system 100 can include a plurality of memory components 102] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023].; and
a second memory unit [system 100 can include a plurality of memory components 102] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023].
wherein each of the first and second memory units [system 100 can include a plurality of memory components 102] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023].

As per claim 3, Carvounas in view of Cutler and further in view of Ingram discloses the memory device of claim 1, Carvounas discloses wherein the memory unit is configured to receive a job from a host [“The disclosed subject matter relates to systems and/or methods that facilitate employing a memory component (e.g., memory device) as a slave with respect to a host. In one aspect, the memory component can be employed to perform certain tasks or functions that conventionally would be performed by a host. The memory component can act as a peer with respect to the host.”] [para. 0006].

As per claim 4, Carvounas in view of Cutler and further in view of Ingram discloses the memory device of claim 1, Carvounas discloses wherein the memory unit is configured to be controlled by a host configured to perform at least one of job partitioning for, data distribution to, data collection from, or job distribution to, the memory unit [“In one aspect, employing a protocol, the memory component and a host can identify and/or authenticate with respect to each other. The memory component can be queried by host regarding the tasks, functions, and/or operations that the memory component can perform, and the memory component can provide to the host information relating to the tasks, functions, and/or operations (e.g., cryptographic functions, authentication functions, printing functions, searching for sensitive information, searching for e-mails, functions related to a set-top box, etc.) that the memory component can perform. Based in part on the level of authentication, the available functionality of the memory component, and/or the level of sensitivity of the data stored in the memory component, the host can offload specified tasks, functions, and/or operations to the memory component, and the memory component can act as a slave with respect to the host, and the memory component can perform such tasks, functions, and/or operations, which can be related to data (e.g., sensitive information) stored in the memory component. The memory component can provide a result(s) to the host, without providing the host the data, but rather only providing the host the result(s) based in part on the task performed by the memory component. In accordance with another aspect, the memory component and the host each can clean their respective environment, so that no data (e.g., sensitive information) remains after the task, function, and/or operation is completed.”] [para. 0007]. 

As per claim 5, Carvounas in view of Cutler and further in view of Ingram discloses the memory device of claim 1, Carvounas discloses wherein the memory unit comprises DRAM [“Referring again to the memory component 102, the nonvolatile memory can include, but is not limited to…, dynamic RAM (DRAM), synchronous DRAM (SDRAM), double data rate SDRAM (DDR SDRAM), enhanced SDRAM (ESDRAM), Synchlink DRAM (SLDRAM), Rambus direct RAM (RDRAM), direct Rambus dynamic RAM (DRDRAM), and Rambus dynamic RAM (RDRAM).”] [para. 0037].

As per claim 11, Carvounas in view of in view of Cutler and further in view of Ingram discloses the system of claim 9, wherein the first memory unit is configured to perform at least a portion of a job according to a workflow [host can activate the desired functionality in the memory and can request memory to perform the desired function(s) with regard to data stored in the memory. An optimized controller component in the memory can facilitate performing the desired function(s) associated with the data to generate a result. The result can be provided to the host] [“The illustrated aspects of the disclosure may also be practiced in distributed computing environments where certain tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules can be located in both local and remote memory storage devices.”] [para. 0100] [“Systems and methods that can facilitate the utilization of a memory as a slave to a host are presented. The host and memory can provide authentication information to each other and respective rights can be granted based in part on the respective authentication information. The host can determine the available functionality of the memory. The host can activate the desired functionality in the memory and can request memory to perform the desired function(s) with regard to data stored in the memory. An optimized controller component in the memory can facilitate performing the desired function(s) associated with the data to generate a result. The result can be provided to the host, while the data and associated information utilized to generate the result can remain in the memory and are cannot be accessed by the host.”] [Abstract] [“Memory component 102 can also include an optimized controller component 106 that can be associated with the memory array 104, and can facilitate access of the memory array 104 and data stored therein. The optimized controller component 106 can facilitate control of the flow of data to and from the memory component 102. In an aspect, the optimized controller component 106 can facilitate execution of operations (e.g., read, write, verify, erase) associated with memory locations in the memory array 104. In another aspect, the optimized controller component 106 can facilitate verifying and/or maintaining the desired charge level(s) associated with data stored in the memory locations in the memory array 104. In accordance with another aspect, the optimized controller component 106 can facilitate performing tasks and/or functions offloaded to the memory component 102 by a host 108.”] [para. 0024], and to forward a remainder of the workflow to the second memory unit after completion of the at least the portion of the job [“The memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing.”] [para. 0058].
Claim 18 is rejected with like reasoning.

As per claim 13, Carvounas in view of in view of Cutler and further in view of Ingram discloses the system of claim 9, Carvounas discloses wherein the first memory unit is configured to perform a first job corresponding to a first request received by a host, and to provide a result of the first job to the host [memory component 102 can provide the host 108 with information relating to the tasks, functions, and/or operations (e.g., cryptographic functions, authentication functions, searching for sensitive information, searching for e-mail, an aggregation function, an evaluation function, a mathematical function, a print function, a function related to a set-top box, a function related to electronic gaming, a function related processing of digital video or audio, a function to facilitate managing digital rights, etc.) that the memory component 102 can perform] [“In accordance with another aspect, when the host 108 and memory component 102 have mutually authenticated, the host 108 can query (e.g., interrogate) the memory component 102 as to the tasks, functions, and/or operations that the memory component 102 can perform. The memory component 102 can provide the host 108 with information relating to the tasks, functions, and/or operations (e.g., cryptographic functions, authentication functions, searching for sensitive information, searching for e-mail, an aggregation function, an evaluation function, a mathematical function, a print function, a function related to a set-top box, a function related to electronic gaming, a function related processing of digital video or audio, a function to facilitate managing digital rights, etc.) that the memory component 102 can perform. For instance, in one embodiment, the functionality of the memory component 102 can be such that the memory component 102 can perform virtually any task, function, and/or operation that can be performed by the host 108. Based in part on the level of authentication, the available functionality of the memory component 102, and/or the level of sensitivity of the data stored in the memory component 102, the host 108 can determine the task(s), function(s), and/or operation(s) that can be performed by the memory component 102. The host 108 can also determine which task(s), function(s), and/or operation(s) it desires to offload to the memory component 102, where the memory component 102 can act as a slave with respect to the host 108.”] [para. 0028]. 

As per claim 14, Carvounas in view of Cutler and further in view of Ingram discloses the system of claim 13, Carvounas discloses wherein the second memory unit is configured to receive the result of the first job from the host [host 108 can transmit the requested information to the memory component 108] [memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing] [“To facilitate maintaining the security of such information, the host 108 and the memory component 102 can authenticate against each other by each providing authentication information to the other. Based in part on the authentication information, the memory component 102 and host 108 authenticate with respect to each other. The host 108 interrogates the memory component 102 to determine the tasks, functions, and/or operations that the memory component 102 can perform. The memory component 102 can transmit functionality information to the host 108, wherein one of the functions that the memory component 102 can perform relates to searching for e-mails and retrieving information associated therewith. The host 108 can send an instruction to the memory component 102 to activate the functionality relating to e-mails in the memory component 102.  The memory component 102 can request from the host 108 information that can facilitate performing the e-mail-related function, where the information can relate to the e-mail(s) or associated information (e.g., date(s) of e-mail(s), name(s) of client(s), etc.) desired by the host 108, the tasks (e.g., retrieve particular information from the e-mail(s)) or processes (e.g., perform mathematical operations on respective financial figures from disparate e-mails to produce a result) that the host 108 desires the memory component 102 to perform with respect to the e-mail(s) or associated information, and/or other information. The host 108 can transmit the requested information to the memory component 108. The memory component 102 can also have stored therein information that can facilitate performing the offloaded e-mail-related function.”] [paras. 0033 – 0034] [“The memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing.”] [para. 0058].
Claim 19 is rejected with like reasoning as claims 13 and 14 above.

As per claim 15, Carvounas in view of Cutler and further in view of Ingram discloses the system of claim 13, Carvounas discloses wherein the second memory unit is configured to receive a second request from the host, and according to at least one of the storage or the computational corresponding to the second request [The host can activate the desired functionality in the memory and can request memory to perform the desired function(s) with regard to data stored in the memory] [It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity] [“Systems and methods that can facilitate the utilization of a memory as a slave to a host are presented. The host and memory can provide authentication information to each other and respective rights can be granted based in part on the respective authentication information. The host can determine the available functionality of the memory. The host can activate the desired functionality in the memory and can request memory to perform the desired function(s) with regard to data stored in the memory. An optimized controller component in the memory can facilitate performing the desired function(s) associated with the data to generate a result. The result can be provided to the host, while the data and associated information utilized to generate the result can remain in the memory and are cannot be accessed by the host.”] [Abstract] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023] [“In accordance with an aspect, the memory component 102 can be communicatively connected to the host 108. The connection can be a wired connection (e.g., via a bus) or a wireless connection (e.g., Wi-Fi, Bluetooth, etc.). The memory component 102 can be removable media (e.g., flash stick) and/or can maintain a relatively constant connection to the host 108. In accordance with one embodiment of the disclosed subject matter, the memory component 102 can serve as a slave to the host 108 whereby, along with being used to manage and control the transfer and storage of data between the host 108 and the memory component 102, the memory component 102 can also be utilized to perform certain other tasks, functions, and/or operations that conventionally would be performed by the host 108.”] [para. 0025].
Ingram teaches to be reconfigured according to at least one of the requirement or the requirement [“In this way, the issue of an instruction from the core 50 to the NOR memory 100 causes both the NOR memory 100 and the memory controller 80 to reconfigure to the required mode.”] [para. 0051].

As per claim 16, Carvounas in view of Cutler and further in view of Ingram discloses the system of claim 9, Carvounas discloses wherein the first memory unit [system 100 can include a plurality of memory components 102] is configured as the memory [memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104], and the second memory unit [system 100 can include a plurality of memory components 102] is configured as the computation unit [memory component 102 can also be utilized to perform certain other tasks, functions, and/or operations] [“… System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023] The memory component 102 can be removable media (e.g., flash stick) and/or can maintain a relatively constant connection to the host 108. In accordance with one embodiment of the disclosed subject matter, the memory component 102 can serve as a slave to the host 108 whereby, along with being used to manage and control the transfer and storage of data between the host 108 and the memory component 102, the memory component 102 can also be utilized to perform certain other tasks, functions, and/or operations that conventionally would be performed by the host 108.”] [para. 0025].
Cutler teaches computation [“A fully parallel, distributed logic associative processor, comprising a content-addressable memory having computational logic associated with each memory cell. The cells are arranged in a rectangular array, and logical operations may be performed between adjacent cells, or between the data being input to the machine, and the contents of a chosen word, or chosen words.”] [Abstract].

Claim 17 is rejected with like reasoning as claims 1, 9, and 11 above.

As per claim 20, Carvounas in view of Cutler and further in view of Ingram discloses the method of claim 19, Carvounas discloses further comprising: the second memory unit according to at least one of the storage or the computational corresponding to the remainder of the workflow [another component (e.g., processor component) for further processing] [“The memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing.”] [para. 0058].
Ingram teaches reconfiguring based on at least one of a requirement and a requirement [“In this way, the issue of an instruction from the core 50 to the NOR memory 100 causes both the NOR memory 100 and the memory controller 80 to reconfigure to the required mode.”] [para. 0051].


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carvounas et al. [hereafter as Carvounas], US Pub. No. 2009/0164789 A1 in view of Cutler [hereafter as Cutler], US Patent No. 4,068,305 and further in view of Ingram et al. [hereafter as Ingram], US Pub. No. 2007/0011409 A1 as applied to claims 1 and 9 above, and further in view of Takeda [hereafter as Takeda], US Pub. No. 2016/0275017 A1.

As per claim 2, Carvounas in view of Cutler and further in view of Ingram discloses the memory device of claim 1, Carvounas discloses wherein the memory unit is further configured to be reconfigured to operate as both the memory [memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells)] and the computation unit as a memory-computation unit [memory component 102 can also comprise an optimized controller component 106 that can facilitate performing functions, tasks, and/or operations, associated with the memory component 102, and can facilitate enabling the memory device 300 to function as a slave to a processor component (e.g., processor component 108, as illustrated in FIG. 1 and described herein) to perform certain functions, tasks, and/or operations offloaded to the memory device 300 by the processor component] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023] [“Turning to FIG. 3, depicted is a diagram of a memory device 300 that can facilitate storage of data and performance of slave functions in accordance with an aspect of the disclosed subject matter. Memory device 300 can include a memory component 102 that can comprise a non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., random access memory (RAM)). The memory component 102 can receive information, including data, commands, and/or other information, which the memory component 102 can process (e.g., store data, execute commands, etc.). The memory component 102 can include a memory array(s) 104 (e.g., as illustrated in FIG. 1 and described herein) that can comprise a plurality of memory cells in which data can be stored. The memory component 102 can also comprise an optimized controller component 106 that can facilitate performing functions, tasks, and/or operations, associated with the memory component 102, and can facilitate enabling the memory device 300 to function as a slave to a processor component (e.g., processor component 108, as illustrated in FIG. 1 and described herein) to perform certain functions, tasks, and/or operations offloaded to the memory device 300 by the processor component. The memory component 102, memory array 104, and optimized controller component 106 each can be the same or similar as, and/or each can contain the same or similar functionality as, respective components more fully described herein, for example, with regard to system 100 and/or system 200.”] [para. 0053] [“Referring to FIG. 2, depicted is a block diagram of a system 200 that can facilitate employing a memory component as a slave associated with a host in accordance with an aspect of the disclosed subject matter. System 200 can comprise of a memory component 102 that can be utilized to store data, and can also be employed as a slave to a host 108. The memory component 102 can include a memory array 104 that can contain a plurality of memory cells, where each memory cell can store one or more bits of data. The memory component 102 can further contain an optimized controller component 106 that can facilitate performing tasks, functions, and/or operations related to the data associated with the memory component 102. The memory component 102 can be associated with a host 108 that can desire storing, retrieving, and/or utilizing data associated with the memory component 102. The memory component 102, memory array 104, optimized controller component 106, and host 108 each can be the same or similar as, and/or can comprise the same or similar respective functionality as, respective components, such as more fully described herein, for example, with regard to system 100.”] [para. 0038].
Cutler teaches computation [“A fully parallel, distributed logic associative processor, comprising a content-addressable memory having computational logic associated with each memory cell. The cells are arranged in a rectangular array, and logical operations may be performed between adjacent cells, or between the data being input to the machine, and the contents of a chosen word, or chosen words.”] [Abstract].
However, Carvounas, Cutler, and Ingram do not explicitly disclose hybrid unit.
Takeda teaches hybrid unit [the reconfigurable memory 22 … has a hybrid structure including a cache memory region and a TLB region] [“In a third embodiment, a portion of the reconfigurable memory 22 is used as a cache memory and at least a part of the remaining portion of the reconfigurable memory 22 is used as a TLB. That is, the reconfigurable memory 22 according to the third embodiment has a hybrid structure including a cache memory region and a TLB region. A processor system 2 including a memory system 1 according to the third embodiment has the same structure as that illustrated in FIG. 10.  FIG. 20 is a block diagram illustrating an example of the internal structure of the reconfigurable memory 22 according to the third embodiment. The reconfigurable memory 22 illustrated in FIG. 20 includes a reconfigurable memory array 26, an L2 cache controller 27, and an L3 TLB controller 28. In the reconfigurable memory array 26, the entire memory region can be used as the L2 cache 9 or the L3 TLB 20. In addition, a portion of the memory region can be used as the L2 cache 9 and at least a part of the remaining portion of the memory region can be used as the L3 TLB 20.”] [paras. 0140 – 0143] [“1. In a case in which the reconfigurable memory 22 is used as the L2 cache 9, when an L2 TLB miss has a great effect on the processing performance of the processor 3, the reconfiguration controller 21 changes the mode to the TLB mode. For example, when it is determined that the improvement of the processing performance by the cache hit frequency of the L2 cache 9 is less than the deterioration of the processing performance by the miss frequency information of the L2 TLB 24, the reconfiguration controller 21 may change the mode to the TLB mode. Specifically, when the miss frequency information of the L2 TLB 24 is equal to or greater than a set threshold value and the cache hit frequency information of the L2 cache 9 is equal to or less than the set threshold value, the reconfiguration controller 21 may change the mode to the TLB mode. The miss frequency information of the L2 TLB 24 may be directly compared with the hit frequency information of the L2 cache 9. For example, when the miss .frequency information of the L2 TLB 24 is more than the hit frequency information of the L2 cache 9, the reconfiguration controller 21 may change the mode to the TLB mode.”] [para. 0122].
Carvounas, Cutler, Ingram, and Takeda are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Carvounas, Cutler, and Ingram with Takeda in order to modify Carvounas, Cutler, and Ingram for “hybrid unit” as taught by Takeda.  One of ordinary  before the effective filing date of the claimed invention to improve a system by providing for the ability of the “improvement of the processing performance”. [Takeda, para. 0122].
Claim 10 is rejected with like reasoning.


Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carvounas et al. [hereafter as Carvounas], US Pub. No. 2009/0164789 A1 in view of Cutler [hereafter as Cutler], US Patent No. 4,068,305 and further in view of Ingram et al. [hereafter as Ingram], US Pub. No. 2007/0011409 A1 as applied to claim 1 above, and further in view of Riddle et al. [hereafter as Riddle], US Pub. No. 2012/0017037 A1.

As per claim 6, Carvounas in view of in view of Cutler and further in view of Ingram discloses the memory device of claim 1, Carvounas discloses wherein the memory unit comprises a plurality of memory units [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023].
However, Carvounas, Cutler, and Ingram do not explicitly disclose memory units arranged in a scalable cluster architecture.
Riddle teaches memory units arranged in a scalable cluster architecture [“Advantageously, embodiments of the invention also provide for flash memory that is accessible by applications without the overhead of Input/Output subsystem operations, as is the case typically with, for example, magnetic disk storage. This overhead consumes time and CPU cycles and wastes storage and interconnect bandwidth due to the large fixed-block-sized operations. A lightweight access method is desired to allow the performance potential of flash memory to manifest in scalable cluster systems.”] [para. 0194].
Carvounas, Cutler, Ingram, and Riddle are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Carvounas, Cutler, and Ingram with Riddle in order to modify Carvounas, Cutler, and Ingram for “memory units arranged in a scalable cluster architecture” as taught by Riddle.  One of ordinary skill in the art would be motivated to combine Carvounas, Cutler, and Ingram with Riddle before the effective filing date of the claimed invention to improve a system by providing a “lightweight access method … to allow the performance potential of … memory to manifest in scalable cluster systems.” [Riddle, para. 0194].

As per claim 7, Carvounas in view of in view of Cutler and further in view of Ingram and further in view of Riddle discloses the memory device of claim 6, Carvounas discloses wherein a first memory unit from among the memory units is configured to perform a first portion of a job [memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing] and a second memory unit from among the memory units is configured to perform a second portion of the job [another component (e.g., processor component) for further processing] [system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity], in response to the first and second memory units being unavailable to perform an entirety of the job or being incapable of performing the entirety of the job [Examiner is interpreting that data being provided to another component for further processing as reading on the limitation of a memory unit being “unavailable to perform an entirety of the job” because another component is utilized for further processing of a job] memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023] [“Systems and methods that can facilitate the utilization of a memory as a slave to a host are presented. The host and memory can provide authentication information to each other and respective rights can be granted based in part on the respective authentication information. The host can determine the available functionality of the memory. The host can activate the desired functionality in the memory and can request memory to perform the desired function(s) with regard to data stored in the memory. An optimized controller component in the memory can facilitate performing the desired function(s) associated with the data to generate a result. The result can be provided to the host, while the data and associated information utilized to generate the result can remain in the memory and are cannot be accessed by the host.”] [Abstract] [“Memory component 102 can also include an optimized controller component 106 that can be associated with the memory array 104, and can facilitate access of the memory array 104 and data stored therein. The optimized controller component 106 can facilitate control of the flow of data to and from the memory component 102. In an aspect, the optimized controller component 106 can facilitate execution of operations (e.g., read, write, verify, erase) associated with memory locations in the memory array 104. In another aspect, the optimized controller component 106 can facilitate verifying and/or maintaining the desired charge level(s) associated with data stored in the memory locations in the memory array 104. In accordance with another aspect, the optimized controller component 106 can facilitate performing tasks and/or functions offloaded to the memory component 102 by a host 108.”] [para. 0024] [“The memory component 102 can further include a decoder component 316 that can facilitate decoding data being read from the memory component 102. The decoder component 316 can receive an analog signal associated with data, where the analog signal can be stored in the memory location in the memory array 104, and can facilitate converting the analog signal to a digital signal, so that such digital signal representing the read data can be provided to another component (e.g., processor component) for further processing.”] [para. 0058] [“Turning to FIG. 8, illustrated is a methodology 800 that can facilitate performing tasks on secured data associated with a memory in accordance with an aspect of the disclosed subject matter. For instance, the secured data can be data stored in a memory component (e.g., 102) and can include a subset of data that is deemed sensitive information (e.g., personal, confidential, financial, proprietary, trade secrets, etc.). At 802, a slave (e.g., memory component) can be instructed to perform one or more tasks (e.g., processes) associated with sensitive data. The tasks that the memory component can be instructed to perform can involve sensitive data and or other data associated with the sensitive data (e.g., sensitive data is in same file as other data, sensitive data is metadata associated with other data, etc.). In one aspect, the slave can be a memory component that has mutually authenticated with a host. The host can receive information relating the types of tasks that the memory component has the functionality to perform, where the tasks that can be performed by the memory component can include tasks, functions, and/or operations that extend beyond conventional memory devices (e.g., extend beyond facilitating reads, writes, and erases to/from the memory). The tasks that can be performed on the data (e.g., stored data) by the memory component can be virtually any task that can be performed by the host, where the tasks assigned by the host can be based in part on the level of authentication of, or the level of rights (e.g., management rights) granted to, the memory component. For example, the memory component can search for data (e.g., e-mails, audio files, video files, etc.) in its memory array (e.g., 104), where the search is managed and performed by the memory component, not the host; the memory component can manage printing or facilitating printing of data stored in the memory component, or processed results associated with such data, where the printing can be managed by the memory component; the memory component can perform cryptographic functions on the stored data, where the secure data (e.g., encrypted data) and the cryptographic protocol that is utilized to encrypt/decrypt the data are stored in the memory component, and the memory component can decrypt the stored data and can provide a result (e.g., decrypted data) to the host, without the host having access to the stored data or the cryptographic protocol, etc. For instance, a video file (e.g., movie) can be encrypted and stored in the memory component, and, in order to facilitate securing the video file and/or the cryptographic protocol, it can be desirable to offload the decrypting of the video file to the memory component and having the memory component perform the decryption using the cryptographic protocol, so the cryptographic protocol and/or encrypted data is not provided to the host”] [paras. 0087 – 0088].

As per claim 8, Carvounas in view of in view of Cutler and further in view of Ingram and further in view of Riddle discloses the memory device of claim 6, Carvounas discloses wherein at least one of the memory units [system 100 can include a plurality of memory components 102] is configured as the computation unit [“The memory component 102 can also comprise an optimized controller component 106 that can facilitate performing functions, tasks, and/or operations, associated with the memory component 102, and can facilitate enabling the memory device 300 to function as a slave to a processor component (e.g., processor component 108, as illustrated in FIG. 1 and described herein) to perform certain functions, tasks, and/or operations offloaded to the memory device 300 by the processor component.”] [para. 0053], and at least another one of the memory units is configured as the memory [“Memory device 300 can include a memory component 102 that can comprise a non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., random access memory (RAM)). The memory component 102 can receive information, including data, commands, and/or other information, which the memory component 102 can process (e.g., store data, execute commands, etc.). The memory component 102 can include a memory array(s) 104 (e.g., as illustrated in FIG. 1 and described herein) that can comprise a plurality of memory cells in which data can be stored. “] [para. 0053] [“Turning to FIG. 1, illustrated is a system 100 that can facilitate utilization of a memory component as a slave associated with a host in accordance with an aspect of the subject matter disclosed herein. System 100 can include a memory component 102 that can be comprised of a memory array(s) 104 that can store data, operation code, commands, etc., in individual memory locations (e.g., memory cells) within the memory array 104. In accordance with an aspect, the memory component 102 can comprise non-volatile memory (e.g., flash memory) and/or volatile memory (e.g., static random access memory (SRAM)). It is to be appreciated and understood that, while one memory component 102 is depicted in system 100, the subject innovation is not so limited, as system 100 can include a plurality of memory components 102. Only one memory component 102 is depicted herein for brevity and clarity.”] [para. 0023].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carvounas et al. [hereafter as Carvounas], US Pub. No. 2009/0164789 A1 in view of Cutler [hereafter as Cutler], US Patent No. 4,068,305 and further in view of Ingram et al. [hereafter as Ingram], US Pub. No. 2007/0011409 A1 as applied to claim 9 above, and further in view of Avraham et al. [hereafter as Avraham], US Pub. No. 2005/0027928 A1.

As per claim 12, Carvounas in view of in view of Cutler and further in view of Ingram discloses the system of claim 9, Carvounas discloses wherein the first and second memory units are configured to communicate [“The host 108 can include a processor component 202 (e.g., host processor) that can be can be an applications processor that can manage communications and run applications. In one aspect, the processor component 202 can be a processor that can be utilized by a computer, a mobile handset, personal digital assistant (PDA), or virtually any other electronic device. The processor component 202 can generate commands, such as read commands, write commands, and/or erase commands that can be executed respectively to read data from, write data to, and/or erase data from the memory component 102. Data being written to or read from memory component 102 can be communicated or transmitted between the memory component 102 and the processor component 202 and/or other components (not shown) via a bus (e.g., system bus), which can be a multi-bit bus, for example, and/or via a wireless connection (e.g., Bluetooth, Wi-Fi, etc.).”] [para. 0039] [“The aforementioned systems and/or devices have been described with respect to interaction between several components. It should be appreciated that such systems and components can include those components or sub-components specified therein, some of the specified components or sub-components, and/or additional components. Sub-components could also be implemented as components communicatively coupled to other components rather than included within parent components. Further yet, one or more components and/or sub-components may be combined into a single component providing aggregate functionality. The components may also interact with one or more other components not specifically described herein for the sake of brevity, but known by those of skill in the art.”] [para. 0072].
However, Carvounas, Cutler, and Ingram do not explicitly disclose configured to communicate with each other using an asynchronous communications protocol.
Avraham teaches configured to communicate with each other using an asynchronous communications protocol [“Returning now to the drawings, FIG. 3 is a high-level block diagram of a memory device 70 of the present invention. Device 70 includes two dies 72 and 74. Fabricated on die 74 is a NAND flash memory 76. Fabricated on die 72 are a controller 78 for NAND flash memory 76 and a SDRAM 80. Controller 78 is similar to prior art controller 32. There are three principal differences between controller 78 and controller 32. The first difference is that in addition to communicating with NAND flash memory 76 (via an internal bus 84), controller 78 also communicates directly with SDRAM 80, for example in a direct memory access (DMA) mode. The second difference is that controller 78 can act as a "short" that passes signals directly between the CPU 112 of a host system 110 that includes memory device 70 (see FIG. 4 as described below) and SDRAM 80, with no change to the signals. The third difference is that the signals that controller 78 uses to communicate with an external host system are the signals appropriate to SDRAM 80. Some of these signals are illustrated to the left of device 70. In terms of the functional blocks of controller 78, the only functional block of controller 78 that differs substantially from the corresponding functional block of controller 32 is the system interface block. Unlike system interface block 38 of controller 32, which supports communication according to a protocol appropriate to a synchronous/asynchronous memory such as a NOR flash memory, system interface block 82 of controller 78 supports communication according to a protocol appropriate to SDRAM 80. Therefore, the only functional block of controller 78 that is illustrated in FIG. 3 is system interface block 82. It will be clear to those skilled in the art what additional functionality is required in controller 78 to support direct access such as DMA to SDRAM 80. Therefore, this direct access support functionality is not detailed herein.”] [para. 0077].
Carvounas, Cutler, Ingram, and Avraham are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Carvounas, Cutler, and Ingram with Avraham in order to modify Carvounas, Cutler, and Ingram where “an asynchronous communications protocol is [Avraham, para. 0077].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EW/Examiner, Art Unit 2135  

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135